In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated September 12, 1978, which, inter alia, dismissed the petition. Appeal dismissed as moot, without costs or disbursements. In this habeas corpus proceeding, petitioner seeks to have bail set pending determination of his appeal from a conviction for robbery, or in the alternative, if bail is denied, that he be given the reason for such denial. However, since petitioner’s conviction has been affirmed by the Appellate Division, First Department (70 AD2d 1061), and leave to appeal to the Court of Appeals has been denied (48 NY2d 715), the issues presented by the instant appeal have become moot (cf. People ex rel. Cherry v Smith, 52 AD2d 1086; People ex rel. Sostre v Tutuska, 31 AD2d 737). Hopkins, J. P., Damiani, Titone and Lazer, JJ., concur.